By the Court.

Lyon, J.,
delivering the opinion.
Were the caveators, Susan Green and her husband, William Green, concluded or barred by the judgment of the .Court of Ordinary probating this will at October, 1859? We think they were not. That record recites, that two of the legatees to-wit: John Stone and Andrew J. Eay, show the service of due and legal notice to the next of kin of said deceased, Singleton F. Trawick and W. J. Green, husband of Susan F. Green, formerly Susan F. Trawick. This recital, and it is all touching notice, shows that Susan F. Green, in whose right her husband, W. J. Green, was entitled to be heard, if at all, had no notice of that proceeding. Service on, or notice to her husband, was not sufficient as to her. She must have had notice to be bound by the judgment; therefore, there was no error in the verdict of the jury under the charge of the Court in requiring the administrators, with will an*344nexed, to proceed to prove said will in solemn form. And as that is the only point in the record necessary to notice, the judgment of the Court below must be affirmed.
Judgment affirmed.